Title: From George Washington to Bartholomew Dandridge, 14 October 1796
From: Washington, George
To: Dandridge, Bartholomew


                        
                            Dear Sir, 
                            Mount Vernon 14th Oct. 1796
                        
                        We have not precisely fixed the day on which to commence our Journey for
                            Philadelphia, but I expect, if nothing unforeseen happens to prevent it, to be in that City
                            on, or about the first day of next month.
                        I request therefore that every thing necessary to be done in or about the house may be compleated before we
                            arrive: Painting especially. It is my wish to leave the tenement in good repair.
                        As soon as the time is resolved on for my setting out, and the Stages fixed, I
                            will write you again for the purpose of regulating my letters in the Post Office.
                        I caught a bad cold on my way home, from which I have not yet been thoroughly
                            relieved. Mrs Washington has one, at present, worse than mine; Mrs Stuart has been very ill,
                            but is some what better; Nelly & Washington are with her, at Hope Park—In short the
                            family have been more sickly than usual. I am Yours affectl.
                        
                            Go. Washington
                            
                        
                    